     Case 1:19-cv-00367-NONE-SKO Document 56 Filed 08/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY WILLIAM CORTINAS,                         Case No. 1:19-cv-00367-NONE-SKO (PC)
12                        Plaintiff,                  ORDER GRANTING MOTION FOR
                                                      EXTENSION OF TIME TO RESPOND
13             v.                                     TO PLAINTIFF’S FIRST SET OF
                                                      DISCOVERY REQUESTS
14    VASQUEZ, et al.,
15                                                    (Doc. 53)
                          Defendants.
16

17            Defendants move for an extension of time to respond to Plaintiff’s first set of discovery

18   requests, up to and including September 13, 2021. (Doc. 53.) Plaintiff has not filed an opposition

19   or a statement of non-opposition to Defendants’ motion, and the time to do so has passed. See

20   Local Rule 230(l).

21            Good cause appearing, the Court GRANTS Defendants’ motion. Defendants shall respond

22   to Plaintiff’s first set of discovery requests by September 13, 2021.

23
     IT IS SO ORDERED.
24

25   Dated:     August 9, 2021                                    /s/ Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
